ACCEPTED
                                                                                        03-14-00570-CR
                                                                                                5848498
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   6/26/2015 4:20:35 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                         §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
VS.                                        §         DISTRICT 6/26/2015
                                                               COURT4:20:35
                                                                          OF PM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS Clerk




   MOTION TO ORDER A SUPPLEMENTAL REPORTER’S RECORD

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves the Court to order the preparation, certification and filing of a

supplemental reporter’s record for good cause would show the following:

                                          I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and requested that the Reporter submit a record containing all exhibits. The State’s

brief is due by July 3, 2015, and will be filed before the deadline.

                                          II.

      Mr. Clayten Hearrell is handling this appeal for the State. During further

review of the record while writing the State’s brief, Mr. Hearrell noticed that the

copy of State’s Exhibit 73 he obtained from the Court Reporter omitted part of the

                                          1
video which was entered into evidence. Whereas the full version of State’s Exhibit

73 – which the District Clerk has in its possession – is 25 minutes and 58 seconds

long, the version on file with the Third Court is apparently only five minutes and

12 seconds long. The State has need of and intends to cite to portions of the full

video which were omitted from the shorter version on file with the Third Court.1

Accordingly, under rule 34.6(d) of the Texas Rules of Appellate Procedure, the

State has requested that the Reporter prepare, certify and file the full version of

State’s Exhibit 73 in a supplemental reporter’s record. Request, attached.

                                                 III.

       Out of an abundance of caution, the State moves this Honorable Court to

order the preparation, certification and filing of said supplemental record. Because

the Court will not likely hear or decide the instant motion until 10 days after the

motion is filed, in the event said supplemental record has already been submitted to

the Court, the State alternatively moves the Court to accept the filing of said

supplemental record into the record on appeal. See Tex. R. App. P. 10.3, 34.6(d).

                                                 IV.

       WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays that this Honorable Court order the preparation, certification and

filing of a supplemental record containing the full version (25 minutes and 58

1
  Because the State’s brief will be filed before the deadline on July 3, 2015, it will cite to video
times in the anticipated supplemental record.

                                                  2
seconds) of State’s Exhibit 73, or in the alternative, that it allow the filing of said

supplemental record into the record on appeal if it has already been submitted to

the Court when the instant motion is heard and decided.



                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          3
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Motion to Order a

Supplemental Reporter’s Record has been delivered to the following:

      Mary Scopas
      Court Reporter
      scopam@co.comal.tx.us
      207th District Court
      150 N. Seguin Ave., Suite 317
      New Braunfels, TX 78130

      Richard E. Wetzel
      Attorney for Appellant ERIC BYRON CRAYTON on Appeal
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701

By electronically sending it to the above-listed email addresses through

efile.txcourts.gov e-filing service this 26th day of June, 2015.



                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           4
                           CAUSE NO. CR2012-225
                    (APPELLATE CAUSE NO. 03-14-00570-CR)                                      '-'
                                                                                              c:n              ..,
                                                                                        a;)
                                                                                        -<    ;;         ui    -r-
STATE OF TEXAS                                    §          IN THE DISTRICT              o®.
                                                                                           P;!
                                                                                                         2:
                                                                                                         :z:
                                                                                                               rr1
                                                                                                               a
                                                                                                               ..,
                                                  §                                            l""'rrt   N
                                                                                                                0
vs.                                               §          207™ JUDICIAL DI T~                         Cf\    ?0
                                                                                                g~       -o     ::0
                                                  §                                             ~~       :It    rr1
                                                                                                                C")
ERIC BYRON CRAYTON                                §                                                             0
                                                                                                                :::0
                                                                                                                 0
      RE UEST TO FILE SUPPLEMENTAL REPORTER'S RECO

TO THE HONORABLE REPORTER OF SAID COURT:

       Now comes the State of Texas, by and through its Assistant District

Attorney, and requests pursuant to rule 34.6(d) of the Texas Rules of Appellate

Procedure that the Court Reporter prepare, certify, and file in the Court of Appeals

for the Third District of Texas- in Appellate Cause Number 03-14-00570-CR- a

supplemental Reporter's Record containing the following items:

       a)      The full and complete video entered into evidence as State's Exhibit
               73 in CR2012-225, totaling approximately 25 minutes and 58
               seconds. 1

       b)      This State's Request to File Supplemental Reporter's Record.

Because the Defendant/Appellant is indigent, the record is to be prepared at

taxpayer expense.




1
  While the District Clerk appears to have the full version (25 minutes and 58 seconds long) on
file, the version of State's Exhibit 73 currently on file with the Third Court of Appeals appears to
contain only a portion of the exhibit (around five minutes and 12 seconds long).
                                                 1
                                             Respectfully submitted,

                                               {;s.~




                         CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
hereby certify that a true and correct copy of the above and foregoing Request to
File a Supplemental Reporter's Record was sent to the following:

      Mary Scopas
      Court Reporter
      20th District Court
      150 N. Seguin Ave., Suite 317
      New Braunfels, TX 78130
      Fax: (830) 608-2030

      Richard E. Wetzel
      Attorney for Appellee ERIC BYRON CRAYTON on Appeal
      wetzel_law@ 1411 west. com
      1411 West A venue, Suite 100
      Austin, TX 78701
      Fax: (512) 474-5594

By fax to the above-listed numbers on this the 26th day of June, 2015.




                                         2